Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 27-28 August 1822
				
				August 27. I see by the papers that Mr. Harrisson has lost his daughter Mrs. Mason—This is a severe stroke, but I believe it has been anticipated for some months by her friends—was it in child birth? and did the child live? She was too delicate a Blossom to live through the trials attached to married life, there was no stamina to enable her to support suffering—Mr. Douroughty is likewise gone!—How singular it is that those who seem likely to live the longest slip off ere we suspect their danger—Yesterday we had several visitors, among them Mrs. Dallas who I was much surprized to see—She is a remarkably pleasant woman, and gave me a most kind and friendly invitation which I mean to avail him myself of as soon as possible—In the afternoon I returned Miss Paterson’s visit—She is very ugly but chatty and agreeable, with a strong natural understanding—In the evening Mr Walsh sat some time with him us. what a pity it is he is so deaf—He is worse than I ever knew him, and it is more difficult to support a conversation—He is much pleased with a new work called Old England by a New England man—Mr  Connell has just lent it to me but I have not yet read it—The Philadelphians are very angry with Blackwoods Magazine—This last stroke of “the Ladies hanging their legs out of the Windows” is quite too much—I differ with them in opinion, as these exaggerations can never be credited by rational people—And instead of stopping emigration, such a thing must act as a temptation to the male Sex, who generally admire such sights—My brother still continues to mend, and I really hope the disease is conquered, though it is not yet quite eradicated—His spirits are excellent and I am more and more convinced that it is snuff which produces the dreadful nervous irritability that has kept me in such an dreadful  anxious state of alarm—While writing this the Doctor has paid his visit, and has strictly forbidden Cologne water, salts, or snuff; saying that either are extremely pernicious in his weak state, and have the worst possible effect upon the digestion, as well as on the brain—He is astonished at the favorable change and says he hopes soon to pronounce him a well man—His father relinquished Snuff at the age of sixty—and he says he was obliged to leave it as he could not perform his operations a Lesson for George—It makes the hand shake—Mr N Riddle called but I was at dinner and did not see him—In the Evening I returned Mrs. Dallas’s visit— 28 W–—h is quite hot about the introduction of the Missouri question into the Negro Plot in Carolina—He talked a long while about it when here the night before last and yesterday he had it in his Paper—which I think he had better let alone; but that is little to the purpose. This is a question on which there is nothing left to be said and Black Insurrections will I fear teach the South that on their part it is unanswerable—It is an evil of awful magnitude which will fall on and crush a future generation and thus do we see “the sin’s of the fathers visited upon the Children unto the third and fourth generation”—Poor Walsh—He is I fear one of those beings who are destined to display the imbecility of the human mind; there is an irritability of nerve, & gloom and a restlessness about him, attended by oft repeated attacks of alarming vertigo; that recals the situation of Swift in the early stages of his direful malady; and I never look at him without recurring to that great writers distressing calamity—I would  not for the world suggest such an idea to any one, more especially as I have never yet heard it staited by any human being—He is very impatient for your book and approves the extract which you sent—Virginia has declared for Mr. Crawford; and the new Tennessee Candidate will have great support in Louisianna—I see by the papers that Mr Van Swearingen is dead, and Mr. Hendricks is Governor—Mr. Rodney has resigned. I will not say pour quoi? I could not help smiling the other day to see the departure of General Dearborn announced in one of the papers, stating that our extraordinary Minister had sailed Envoy, and Minister Plenipotentiary had sailed with his family? The transposition of the words had some salt in it, and produced a great effect—He is better off than most of the Gentlemen we send in regard to language, as his english may pass for Portuguese—Somebody joking about Rodney the other day said, that in his Mission he might be Judge, and he would always find a Jury in his own family—You must be wearied to death with my nonsense, which forms a most ridiculous jumble, not of events but of crude and undigested ideas—but when the scribbling fit is on, it is not easy to check it, and nonsense follows nonsense in quick succession not knowing where to pause—My Brother still continues better! His stomach is evidently much stronger as within a few days, we have ventured to give him a small piece of Sweet bread which produced no injurious effect—God send he may have no relapse—Tell George his Letters are too formal, and that I wish he would write more carelessly—His last would adorn the Complete Letter writer—They are Letters in full dress but I never had much taste for Court Clothes I look only for common place chit chat, and must be very lenient to faults of style, if I wish to practice that great and fundamental law “do unto others as you would they shoud do unto you”—The weather here is so chilly of an evening that we cannot sit with the windows open—I hope the heat has subsided with you—take care of this Season for it is as treacherous as some of your friends—
				
					
				
				
			